DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

3.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.        Claims 7-9, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.     Regarding claim 7, the phrase "can detect" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  It has been held that the recitation that an element “can” perform a function is not a positive limitation but only requires the ability to so perform. It doesn’t constitute a limitation in any patentable sense.
The phrase “can detect” renders claim indefinite because resulting claim doesn’t clearly set forth the metes and bounds of the patent prosecution desired. There is nothing in the claim to tell public what to do to avoid infringement in this respect or where infringement begins: rules against indefiniteness is not a technical one, but to protect public and keep patentee from taking an advantage to which he is not entitled.
         Claims 8, 9, 15 and 16 are rejected by virtue of their dependence.

Claim Rejections - 35 USC § 103

6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.          Claims 1-8, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US Patent 5,056,365) in view of Pawlak et al. (US PAP 2004/0263865 A1).
            With respect to claim 1, Gray et al. teach a protection device (12) (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 1 – column 9, line 50) for protecting an area detector (14) against collision with an object (P), wherein the protection device is designed to be mountable on the area detector (14), the protection device (12) comprising (column 3, line 44 – column 4, line 31): 

    PNG
    media_image1.png
    557
    506
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    853
    532
    media_image2.png
    Greyscale

a mounting frame (34) configured to be mounted on the area detector, wherein the mounting frame at least partially covers a perimeter rim surface of the area detector to be protected (see Fig. 2; column 4, lines 12-50);

    PNG
    media_image3.png
    541
    798
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    526
    717
    media_image4.png
    Greyscale


a first sensor unit (30) arranged on the mounting frame and configured to detect and signal a potential collision of the object at an inner surface of the area detector surrounded by the mounting frame (column 4, lines 12-31); 
and a second sensor unit  (32) arranged on the mounting frame and comprising at least one sensor configured to detect and signal a potential collision of the object at the perimeter rim surface of the area detector (14) (see Fig. 2; column 4, lines 12-50).
          Gray et al. fails to explicitly mention that the first sensor comprising a light curtain configured to detect.
          Pawlak et al. discloses a protection device for protecting an area detector comprising a sensor elements (In some preferred embodiments, the sensor elements 60 and/or 70 can include light beam sensors. In this regard, the sensor elements can include, light emitters (such as, e.g., 60E and 70E) and light receivers (such as, e.g., 60R and 70R) that transmit and receive light beams, respectively, as shown in dotted lines in FIG. 1. Preferably, the sensor elements 60 and/or 70 output a signal (e.g., identifying the sensing of an event) upon the breaking of a sensed light beam. See paragraphs 0034 and 0038) 
    PNG
    media_image5.png
    562
    776
    media_image5.png
    Greyscale
which explicitly teaches a light curtain configured to detect and signal a potential collision of the object at an inner surface of the area detector surrounded by the mounting frame (see paragraphs 0034 and 0038) providing user with the capabilities to automatically detect and avoid a potential collision with the detector.
            Gray et al. and Pawlak et al. disclose related methods/apparatuses for a protection device for protecting an area detector comprising a sensor elements. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the collision sensor comprising the light curtain configured to detect and signal a potential collision of the object at an inner surface of the area detector surrounded by the mounting frame as suggested by Pawlak et al (see paragraphs 0034 and 0038) in the apparatus of Gray et al., since such a modification would provide user with the capabilities to automatically detect and avoid a potential collision with the detector.
           It would have been obvious to treat Gray et al. and Pawlak et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
           With respect to claim 2, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach the protection device according to claim 1, further comprising the area detector to be protected is a 2D X-ray detector of an X-ray analysis system (see abstract).
          With respect to claim 3, (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach the protection device according to claim 1, further comprising the object is an X-ray generator, a goniometer, or a moving part of an X-ray diffractometer (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50).
          With respect to claim 4, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach the protection device according to claim 2, further comprising the object is an X-ray generator, a goniometer, or any other moving part of an X-ray diffractometer (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50).
           With respect to claim 5, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach the protection device according to claim 1, further teaches at least one logic unit that is in communication with the first sensor unit and the second sensor unit, wherein the at least one logic unit is configured to generate a collision warning signal or a stop signal for the object or area detector upon receiving the potential collision signaling from the first sensor unit or second sensor unit (see column 9, lines 30-50). 
         With respect to claim 6, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach the protection device according to claim 1, wherein Pawlak et al. clearly teaches 
    PNG
    media_image6.png
    458
    808
    media_image6.png
    Greyscale
that the potential collision with the object at the inner surface of the area detector is signaled when at least one light receiver of the light curtain detects an interruption or attenuation of at least one light beam transmitted by at least one associated light emitter (see Figs. 1-5; paragraph 0038) in order to provide user with the capabilities to automatically detect and avoid a potential collision with the detector..
           With respect to claim 7, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach the protection device according to claim 1, wherein Pawlak et al. clearly teaches that comprising the light curtain of the first sensor unit is formed by a plurality of light emitters and associated light receivers, wherein the light emitters and the associated light receivers are arranged in pairs such that each of the light receivers can detect a light beam transmitted by an associated of the light emitters (see paragraph 0034) in order to provide user with the capabilities to automatically detect and avoid a potential collision with the detector.
            With respect to claim 8, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) the protection device according to claim 7, wherein Pawlak et al. teaches that neighboring pairs of the light emitters and the light receivers are arranged to form the light curtain with a required spatial resolution (see paragraphs 0034 and 0038) in order to provide user with the capabilities to automatically detect and avoid a potential collision with the detector.
             With respect to claim 10, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach the protection device according to claim 1, further comprising the at least one the second sensor unit is a proximity sensor configured and arranged on the frame to detect the potential collision of the object at the perimeter rim surface of the area detector (14) (column 4, lines 60-67).
           With respect to claim 11, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach the protection device according to claim 1, wherein the second sensor unit comprises a movable outer frame and at least one sensing switch, the outer frame at least partially covers the mounting frame and the first sensor unit, and wherein the second sensor unit is configured to detect and signal the collision of the object at the perimeter rim surface of the area detector when the colliding object moves the movable outer frame towards the mounting frame thereby activating the at least one sensing switch (see column 4, line 60 – column 5, line 3).
          With respect to claim 12, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach the protection device according to claim 11, further comprising at least one resilient mounting member arranged between the outer frame and the mounting frame and configured to resiliently mount the outer frame with respect to the mounting frame so that the outer frame can be moved between a non-activated position and an activated position (see column 5, lines 13 and 14).
            With respect to claims 13 and 14, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach the protection device according to claims 11 and 12, wherein at least one sensing switch is a micro-switch configured to be mechanically activated by the movable outer frame, and to close an electrical circuit or generate an electrical signal upon a mechanical activation (see column 4, line 60 – column 5, line 3).
           With respect to claim 17, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach an X-ray detector system configured to detect diffracted X-ray beams, wherein the X-ray detector system comprises: an X-ray detector comprising a detector housing, and at least one 2D X-ray sensor received within the detector housing; and the protection device according to claim 1, wherein the protection device is detachably mounted in front of the 2D X-ray detector to protect the at least one 2D X-ray sensor against the collisions with the object in the form of an X-ray generator, a goniometer, or other moving part of an X-ray diffractometer (see Figs. 1 and 2).
          With respect to claim 18, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach an X-ray analysis system, wherein the X-ray analysis system comprises: an X-ray generator configured to generate X-rays; and the X-ray detector system of claim 17 (see Fig. 1).
         With respect to claim 19, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach a method of protecting an area detector (14) against collisions with an object (P), wherein the method comprises: providing and mounting the protection device (12) according to claim 1 in front of the area detector (14); and detecting, by the protection device (12), a potential collision of the area detector with an object (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50).
         With respect to claim 20, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach the method of claim 19, further comprising: generating a collision warning signal or stop signal; and feeding the stop signal to at least one driving unit coupled to the area detector (14) and, or a goniometer for stopping movement of the area detector or the goniometer (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50).

9.         Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US Patent 5,056,365) in view of Pawlak et al. (US PAP 2004/0263865 A1) as applied to claim 7 above, and further in view of Davis et al. (WO 2018/136582 A1).
            With respect to claim 9, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach the protection device according to claim 7 but fails to explicitly teach that the first sensor unit further comprises a collimating bar, the collimating bar comprising a plurality of holes coinciding with the light emitters and light receivers and being provided for collimating individually each light beam of each light emitter and collimating individually the acceptance angle of each light receiver.          
           Davis et al. teaches a light curtain apparatus comprising light sensors with a light emitters and receivers (see Fig. 5); 
    PNG
    media_image7.png
    473
    856
    media_image7.png
    Greyscale
 further comprising a collimating bar (84), the collimating bar comprising a plurality of holes (86 and 88) coinciding with the light emitters and light receivers and being provided for collimating individually each light beam of each light emitter and collimating individually the acceptance angle of each light receiver (see paragraph 0028 and 0029) in order provide user with the capabilities to adjust and calibrate the light curtain to the potentially colliding object size.
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the collimating bar, the collimating bar comprising a plurality of holes coinciding with the light emitters and light receivers as suggested by Davis et al. in the apparatus of Gray et al. as modified by Pawlak et al., since such a modification would provide user with the capabilities to improve collision detection by adjusting and calibrating the light curtain to the potentially colliding object size.
           It would have been obvious to treat Gray et al., Pawlak et al. and Devis et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 9 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. 

10.       Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US Patent 5,056,365) in view of Pawlak et al. (US PAP 2004/0263865 A1) as applied to claim 7 above, and further in view of Silberklang et al. (US Patent 5,486,700).
          With respect to claims 15 and 16, Gray et al. (see Abstract; Figs. 1-11; column 1, line 5-9; column 3, line 4-14 and column 4, line 12 – column 9, line 50) as modified by Pawlak et al. (see Fig. 1; paragraphs 0034 and 0038) teach the protection device according to claim 7 but fails to explicitly teach a printed circuit board arranged on the mounting frame, wherein the printed circuit board has a shape of a frame and wherein the light emitters and the associated light receivers of the light curtain are arranged on opposite frame portions of the printed circuit board frame; wherein the at least one second sensor is arranged on the printed circuit board frame.  
            Silberklang et al. teaches proximity control unit comprising: a printed circuit board arranged on the mounting frame, wherein the printed circuit board has a shape of a frame and wherein the light emitters and the associated light receivers of the light curtain are arranged on opposite frame portions of the printed circuit board frame; wherein the at least one second sensor is arranged on the printed circuit board frame (see column 5, lines 39-47 and column 6, lines 20-29) in order to provide use with the fall-safe control unit ergonomically designed for efficiency and comfort in the working environment to stop any motion in the event it is activated.
            Gray et al., Pawlak et al. and Silberkland et al. disclose related methods/apparatuses for a protection device comprising the sensor elements. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the printed circuit board that has a shape of a frame and wherein the light emitters and the associated light receivers of the light curtain as suggested by Pawlak et al (see paragraphs 0034 and 0038) in the apparatus of Gray et al., since such a modification would provide user with the fall-safe control unit ergonomically designed for efficiency and comfort in the working environment to stop any motion in the event it is activated.
           It would have been obvious to treat Gray et al. and Pawlak et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 15 and 16 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. 

Conclusion

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze   
/IRAKLI KIKNADZE/            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./  February 27, 2021